Citation Nr: 1615846	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-43 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for posttraumatic stress disorder.  The Veteran contested the initial evaluation assigned.  

The PTSD rating was before the Board in November 2012, where it also assumed jurisdiction over a derivative TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This TDIU claim was then remanded for further development.  

In a November 2015 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent effective March 6, 2015.  As a result, the Veteran now meets the schedular criteria for a TDIU, which the Board is granting below.  


FINDING OF FACT

The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSION OF LAW

The schedular criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities and the ratings assigned are as follows: posttraumatic stress disorder (PTSD), rated at 70 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  His combined rating is 70 percent and this was effective March 6, 2015.  Thus, he meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran claims that his service-connected PTSD and its associated symptoms have prevented him from being able to maintain employment.  

There is a March 2009 VA mental health treatment note which first documents the Veteran's troubles with employment.  In it, he reported having issues with his supervisors at his previous job.  He also stated that he had been unemployed for the past year.  At an October 2009 VA PTSD examination, the Veteran indicated he last worked in 2008 in "ocean export."  He stated that he got into verbal altercations on this job and eventually left because of frequent irritability and frustration with co-workers and supervisors.  The examiner indicated then indicated "[o]ver the past twelve months, [the V]eteran has experienced loss of employment due to PTSD symptoms of irritability and difficulty dealing with frustration."  

He had another VA PTSD examination in August 2010.  He stated he was still unemployed and that he was unable to work due to his PTSD symptoms.  Specifically, he stated he was unable to deal with the demands of a work environment because he was easily frustrated.  He said he had a history of verbal outburst in the workplace and that chronic anxiety made it difficult to cope with daily stresses and hassles.  He further indicated the belief that he was unable to work for any length of time because of panic symptoms.  The examiner noted that the Veteran's occupational functioning was impacted by PTSD symptoms, including being easily frustrated and frequent panic attacks.  

He underwent another VA PTSD examination in July 2012.  The examiner noted the Veteran was still unemployed.  The examiner checked that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

He was afforded a VA audiological examination in March 2015.  The examiner indicated that the Veteran's hearing loss did impact his ability to work by making it difficult for him to understand speech with background noise present.  However, the examiner stated this would not preclude gainful employment.  

The Veteran's most recent VA PTSD examination occurred in March 2015.  The examiner assigned a Global Assessment of Functional (GAF) score of 40, which is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The examiner marked that the PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In the "Individual Unemployability" section of the report, the examiner marked that the following describe the Veteran's current functional status: individual has difficulty attending to or is easily distracted from the task at hand; individual has significant difficulty accepting supervision or receiving instructions without becoming angry; individual has significant difficulty remembering instructions and details of work assignments; individual has significant difficulty functioning around other people, has difficulty functioning as a team member, feels uncomfortable around others.  The examiner also noted that the Veteran had persistent struggles with irritability and had also developed an "I don't care" attitude toward most things.  

After review of the above, the Board concludes that the evidence is at the very least in a state of equipoise as to whether the Veteran's PTSD symptoms render him unable to obtain and maintain substantially gainful employment.  Accordingly, the Veteran must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


